Title: To James Madison from Isaac Cox Barnet, 13 June 1801 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


13 June 1801, Bordeaux. Transmits duplicate of 2 June letter. Reports that nearly all seamen mentioned therein have since obtained passages or employment, five on a vessel at Ile de Ré, nine at Le Havre. Exception is Capt. John Percevele of Barnstable, Massachusetts, because of age and infirmity, to whom Barnet’s agent at La Rochelle gave money; no American captain would give him passage. Has sent him to Paris and requested Mountflorence to obtain passage for him on U.S. warship Maryland. The Daniel Lloyd family, who may be English citizens, have sought financial aid and have obtained money from other American agents. Has advanced them a small sum for immediate support until he receives contrary orders from Murray. Lacking instructions from Murray, cannot secure passage to U.S. for such distressed persons without payment. Encloses copy of provisional voucher for claims of the family. Nothing decided on seamen at Rochefort. Has referred Burley case to French government for trial; encloses copies of pertinent letters. Seven more sailors have arrived with English prisoners from Bayonne. Being found on British vessels, they will not be released without order from minister of marine. Has sent Mountflorence certificates of their citizenship for this purpose; copies are enclosed. Mountflorence informs him in letter of 9 June that exchange of ratifications “is going on.”
 

   
   RC and enclosures (DNA: RG 59, CD, Bordeaux, vol. 1). RC 6 pp. Numbered enclosures are partly in French.



   
   A full transcription of this document has been added to the digital edition.

